PER CURIAM.
By the filing of a notice of appeal, petitioner seeks review of the circuit court’s orders denying his motion for emergency stay and his motion for reconsideration. In the motions, petitioner sought to stay a county court decision pending appeal in the circuit court. We find that the orders are renewable by petition for writ of cer-tiorari rather than by appeal.
Although petitioner attempts to raise claims regarding the county court’s decision, the only orders before this court for review are the circuit court’s interlocutory orders denying petitioner’s motions. Because a motion for reconsideration does not toll the time for filing a certiorari petition directed to an interlocutory order, see Department of Highway Safety and Motor Vehicles v. Bond, 696 So.2d 949 (Fla. 5th DCA 1997), we dismiss the petition for lack of jurisdiction. We also deny petitioner’s request for disqualification of the judges from the Eighth Judicial Circuit.
BOOTH, KAHN and PADOVANO, JJ., concur.